DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and argument of 7/22/22 are entered.
	Claims 13-14 are canceled.
	Claim 15 is amended.
	Claims 16-23 are newly presented.
	Claims 15-23 are presently considered.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 13-14, all objections/rejections thereto, are withdrawn.

Specification
	In light of the amendment, the objection to the specification is withdrawn.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to Argument – drawings
	Applicant’s argument of 722/22 has been considered but is not found persuasive.
	Applicant argues that they accept black and white drawings, and thus no petition is required (p. 1).
	Such is not persuasive.  Applicant must file black and white drawings to overcome the objection.  I have seen no provision for Applicant to simply accept the drawings will be in black and white.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 18 requires the tissue to be normal or abnormal or cancer tissue.  Normal or abnormal is necessarily the full scope of tissue.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 remains rejected under 35 U.S.C. 102(a)(2), as being anticipated by WIPO document WO 2013047639 to Taniguchi, et al., due to the amendment.
Because the document is in Japanese, the Examiner is supplying a machine translation of the specification section, as an appendix, labelled “4. WO2013/047639 – Method for Producing Tissue and Organ”, 37 pages long, printed 8/6/22.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claim 15: Taniguchi teaches mixing pancreatic beta cells, with HUVEC and MSCs, at a ratio of 5:5-10:2, meaning that the ratio of HUVEC:MSC was 10:1 at one point, and they were cultured.  Paragraph 45 of the machine translation.  Absent reason to believe otherwise, vascularized tissue was made in vitro.
	Claim 17: the beta cells are pancreatic tissue.
	Claim 18: the pancreatic beta cells are normal or abnormal or cancer tissue.
	Claim 19: the tissue is pancreas tissue.
	Claim 20: beta cells are pancreatic islet tissue.
	Claim 21: beta cells come from tissue stem/progenitor cells and are differentiated cells.  Alternatively, the structure is a beta cell and would have the structure of the same (i.e., the product is listed by process, but the claim does not require any of the steps, and thus, the product, regardless how made, anticipates the claim).
	Claim 22: the structure is a beta cell and would have the structure of the same (i.e., the product is listed by process, but the claim does not require any of the steps, and thus, the product, regardless how made, anticipates the claim).
	Claim 23: the structure is a beta cell, which is endodermal, and would have the structure of the same (i.e., the product is listed by process, but the claim does not require any of the steps, and thus, the product, regardless how made, anticipates the claim).
Response to Argument – 102, Taniguchi
	Applicant’s argument of 7/22/22 has been considered but is not found persuasive.
	Applicant argues that Taniguchi does not provide an anticipating ratio (p. 1 of argument).
	Such is not persuasive.  Clearly such a ratio exists in, e.g., paragraph 45 of the translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the amendment, the rejections of Claims 15 under 35 U.S.C. 103 as being unpatentable over Jung, et al. (2011) “Bone marrow-derived mesenchymal stromal cells support rat pancreatic islet survival and insulin secretory function in vitro”, Cytotherapy, 13(1): 19-29, in view of U.S. Patent No. 7,029,838 to Williams, et al., Johansson, et al. (2008) “Formation of Composite Endotheilal Cell-Mesenchymal Stem Cell Islets”, Diabetes, 57: 2393-401, and Lee, et al. (2005) “The Effect of Pancreatic Islet Transplantation on Progression of Diabetic Retinopathy and Neuropathy”, Transplantation Proceedings, 37: 2263-2265, are withdrawn.
To wit, the ratio is not specifically taught.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633